Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election without traverse of Species 1, figure 1, claims 1, 2 and 8 in the response filed on 12/1/21 is acknowledged.  
Claims 1, 2 and 8, are allowable. The restriction requirement above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3-7 and 8-16 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the connection unit comprising an electromagnetic relay comprising a first bus bar extending on the outside of the housing in the arrangement direction along the bus bar installation surface, overlapping with the movable touch piece in at least a portion of the first bus bar viewed from the contact/separation direction, and also connected to the first fixed  contact side terminal at a one end in the arrangement direction, at a connection point on the one end side of the bus bar installation surface in the arrangement direction; a second bus bar connected to the second fixed contact side terminal on the outside of the housing electrically independently of the first bus bar; and a bus bar position restrictor arranged .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Patent Examiner - Art Unit 2837
December 4, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837